Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.  	 Applicants’ arguments and amendments filed on 6/21/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 4 -27, 33-35 are pending in this office action.
Claims 1, 24 and 25 have been amended.
Claims 2, 3 have been further cancelled.
Claim 35 is new.
Claims 1, 4-27, 33-35 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 108) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1, 4-15, 18-27, 33- 35 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. 2007/0128311 in view of Fukuda et al.
US 2010/0209585 and in view of Vehring et al. US 2005/0003004.

8.	 Regarding claims 1, 7, 8, 22, 24-27, Prakash et al. discloses a sweetener composition that an ‘edible ingredient’ can be cyclamate, acesulfame K etc. which is a high intensity sweetener (at least in [0860], [0857]) to meet claims 1, 7,8, 22. Prakash et al. also discloses sweetener composition comprising maltotriose (i.e. trisaccharide) (at least in [0083]), and the sweetener composition is used orally (at least in [0045], [0095]) to meet claim 1.
Prakash et al. also discloses that high intensity sweetener also exhibit bitter taste (i.e. unpleasant taste sensation) in addition to sweetness ([0026], [0027]) and therefore, contributes an unpleasant bitter taste in the composition as claimed in claims 1,24,25.
Prakash et al. also discloses that the composition contains at least one sweet taste improving agent selected from carbohydrates (0081], [0082]) and it includes maltotriose ((0083]).
Prakash et al. is silent specifically about melezitose in the oral edible composition as Claimed in amended claim 1.
Fukuda et al. discloses that tri-saccharide can include non-reducing sugar melezitose and it provides optimal sweetness with an improved storage stability with optimal sweetness when present in the food composition ([0060]) and it can be added 60-95% by weight in the food e.g. beverage composition (at least in [0057], [0058] ([0058] e.g. beverage).
Regarding claim 1, there is no explicit disclosure that “melezitose has the property to suppress unpleasant taste, however, (i) claim 1 has melezitose which is met by the combinations of prior arts and, therefore, because the structures of melezitose as disclosed by Prakash et al. in view of Fukuda et al. are identical to the claimed melezitose containing composition and both the prior arts disclose the composition can include similar bitter substance (at least in Prakash et al. [0026], [0046],[0848]) and in Fukuda et al. ( [0039] green tea component catechin caffeine), therefore, they will have the common property of reducing the unpleasant taste sensation when present in the food composition.
(Additionally), examiner has used another prior art by Vehring et al. who discloses that melezitose has the property to mask the bitter taste of the active ingredient ([0046]) in order to address with teaching suggestive motivation (TSM) why one of ordinary skill in the art would have been motivated to select melezitose .
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. by including the teaching of Fukuda et al. to incorporate melezitose which is a preferred non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([O060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058)) and it has the property to mask the bitter taste of the active ingredient as disclosed by Vehring et al. ([0046]).
Regarding the amended claim limitation of “wherein the edible ingredient is water soluble”, it is to be noted that Vehring et al. discloses that “wherein the excipient is more soluble than active ingredient” ([0010]) which can be interpreted as active agent can have ‘partial solubility’. Vehring et al. also discloses that less/partial soluble active ingredient into more dispersed fine particulate containing composition which is effective to be “orally dissolvable ([0007]) under mouth (i.e. mouth saliva, water) and it is achieved by converting water insoluble active ingredient  into aerodynamic small particles in dispersed form ([0011]) by which the “Oral dissolving property (i.e. soluble) is achieved.
Therefore, the disclosed bitter taste masking property of Melezitose for the dispersed formulation which is dissolvable under mouth (i.e. mouth saliva, water) is considered as an implicit disclosure that melezitose definitely is effective to suppress bitter taste of water insoluble active ingredient when the formulation achieves “orally dissolvable property ([0007]) can have dispersed form in order to be orally dissolvable. Therefore, it is more to be considered as an implicit disclosure that Melezitose can suppress the unpleasant taste (e.g. bitter taste) of an edible ingredient if it is in dispersed form with very fine particles having the property to be orally dissolvable (i.e. soluble in mouth) and it would have been obvious that Melezitose would have the bitter taste masking effect for water soluble component also.
Regarding concentration effective to reduce or mask the unpleasant taste” as claimed in claim 1, it is to be noted that Fukuda et al. discloses that melezitose can be added 60-95% by weight in the food e.g. beverage composition (at least in [0057],
 [0058] ([0058] e.g. beverage) and this range amount is the claimed effective amount as claimed in claim 4 and also addressed claim 4 in detail below.
It is also to be noted that the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of melezitose in Prakash et al. in view of Fukuda et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste (desired sweetness and with unpleasant bitter , aftertaste masking effect) , texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9.	 Regarding claims 24-27, it is to be noted that all the claim limitations have been addressed above. It is also to be noted that “A method of reducing or masking an unpleasant taste associated with an edible ingredient in a composition of oral composition” of claim 24 and also “to reduce or mask the unpleasant taste” of claim 25 can be addressed using the disclosure by Prakash et al. Prakash et al. discloses that the composition can be used as tabletop sweetener composition” ([0895]-[0897]) can include additionally, maltodextrin, sucrose etc. as bulking agent and which meets “additional saccharide other than tri/or tetra saccharide as claimed in claim 26. One of ordinary skill in the art would use the teaching of Prakash et al. by including at least one
sweet taste-improving agent selected from carbohydrates (0081], [0082]) which includes maltotriose ([0083]) to make this tabletop sweetener composition by using the method of mixing the ingredients like tri -saccharide, in combination with high intensity sweetener in a way which will provide sweetness but will mask the bitter aftertaste of this tabletop composition formulation of Prakash et al. because maltotriose has the property to improve sweet taste and would suppress (or mask) other unpleasant taste and it has the property to mask the bitter taste of the active ingredient as disclosed by Vehring et al. ([0046)).
Melezitose is a non-reducing tri-saccharide sugar and it provides storage stability with optimal sweetness as disclosed by Fukuda et al. ([0057], [0058], and [0060]) and also additional saccharide provides desired sweetness and serves as bulking agent of the composition ([0897]) and it has the property to mask the bitter taste of the active ingredient as disclosed by Vehring et al. ([0046]).
Therefore, it reads on “A method of reducing or masking an unpleasant taste or sensation’ as claimed in claim 24 and also “to reduce or mask the unpleasant taste” of claim 25. It is also to be noted that it is used orally as discussed above to meet “for oral ingestion” as claimed in claim 24.
Regarding the phrase “in a concentration effective to reduce or mask the unpleasant taste sensation” as claimed in claims 1, 24, 25 and also “with an effective amount’ as claimed in claims 1, 24, 27 can be addressed by considering that the claims are broad and does not recite any effective range amounts to mask the unpleasant taste. Therefore, it can be any amount.
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of tri/tetra saccharide needed to reduce or mask the ‘unpleasant taste’ of the high intensity sweetener containing edible composition.
Therefore, the precise effective amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of trisaccharide in Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. “effective amount” to reduce or mask an unpleasant taste. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10. 	Regarding claim 4, regarding the claim limitation of “optionally at least one of maltotriose, maltotetraose or a combination thereof’ it is optional. However, Prakash et al. also discloses that the composition contains at least one sweet taste improving agent selected from carbohydrates (0081], [0082]) and it includes maltotriose ([0083)).
Claim 4 is interpreted as because of open ended “comprising” transitional phrase, claim 4 can include (optionally) additional components in the composition in addition to an edible ingredient which provides an unpleasant taste in the composition. Prakash et al. discloses that the saccharide can be maltotriose etc. (at least in [0083]) and it can be one or combinations of them from the disclosed sweet taste improving carbohydrate ([0882]).
Fukuda et al. discloses that melezitose is a preferred non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in order to provide desired taste ([0057]) in the food beverage composition (at least in [0057], [0058]) which has the property to mask the bitter taste as disclosed by Vehring et al. ([(0046]). Therefore, Prakash et al. in view of Fukuda et al. and Vehring et al. meets the combined amount of “at least 60% by weight” of claim 4.
It is also to be noted that the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of melezitose in Prakash et al. in view of Fukuda et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste (desired sweetness and with unpleasant bitter , aftertaste masking effect) , texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11. 	Regarding claims 5, 6, 33, 34, Prakash et al. also discloses that high intensity sweetener also exhibit bitter taste (i.e. unpleasant taste sensation) in addition to sweetness ([0026], [0027]) and therefore, an unpleasant taste sensation is a bitter taste sensation as claimed in claimed in claims 5, 6, 33, 34.

12.	 Regarding claim 9, 10, Prakash et al. discloses that the edible ingredient is a steviol glycoside including Reb A (at least in [0068], [0860], and [0886)).

13. 	Regarding claim 11, Prakash et al. discloses that the edible ingredient can include peptides, protein hydrolyzates (i.e. peptide fragments), and magnesium chloride also as “sweet taste improving additives’ (at least in [0097)).

14. 	Regarding claim 12, Prakash et al. discloses that the composition is a beverage product (at least in [0046)).

15.	 Regarding claims 13, 15, Prakash et al. discloses that the composition can be a food product, orally ingestible beverage e.g. it can be fruit juice beverage product, powdered soft drink having water ([0046]) and contains water with natural or artificial flavors ([0046]) and flavorants serves as “sweet taste improving agent also (at least in [0105]).

16. 	Regarding claim 14, Prakash et al. discloses that orally ingestible composition can be carbonated water with flavors also (at least in [1354]) and /or with acidulent makes acidic pH ([1354]).

17.	 Regarding claims 18, 19, claims 18, 19 depends on claim 1 and as discussed above, Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 (0.1%) to 100,000 ppm (10%) ([0882]) and the orally ingestible composition can be beverage also ([0046)).
It is to be noted that Fukuda et al. is a broad disclosure and discloses broadly beverage powder and liquid beverage composition also ([0057], [0058], [0059]). Fukuda et al. discloses that catechin can be 0.5 to 15 wt.% (Abstract) and when the instant beverage powder is diluted to have liquid beverage having 0.13% by weight of catechin, then the amount of 60% by weight melezitose can be diluted also. For example 15 wt.% catechin to approximately 100 fold dilution will have 0.15% by weight catechin and melezitose will be e.g. 0.06-0.08% by weigh after 100 fold dilution ([0057], [0058]) in order to provide a pleasant taste of sweetness which reduce a feeling of being caught in the throat and at the same time exhibits the masking effect to mask unpleasant (e.g. bitter) taste. Therefore, it meets claims 18, 19.

18. 	Regarding claims 20, 21, Prakash et al. discloses that Reb A can be 100- 3000 ppm (at least in [(0886)).

19. 	Regarding claim 23, Prakash et al. discloses that the sweetener composition can include bulking agent (at least in [0896]) and the composition can be used as tabletop sweetener ([0896], [0897]).

20. 	Regarding claim 35, Prakash et al. discloses that the sweetener composition can include Rebaudioside A (at least in claims 7-11 of Prakash et al. and in [0056], [0058], [0060], [0068], [0069] of Prakash et al.). Therefore, it would have been obvious that the unpleasant taste contributed by Rebaudioside A will be due to additionally contributed by Rebaudioside A also. Regarding the claim limitation of “at least 60% by weight in total of melezitose”, as discussed above for claim 4, is applicable for claim 35 also. Therefore, regarding the claim limitation of “optionally at least one of maltotriose, maltotetraose or a combination thereof” it is optional, however, as discussed above for claim 1, is applicable for claim 35 also. Regarding the claim limitation of “optionally at least one of maltotriose, maltotetraose or a combination thereof’ it is optional. However, Prakash et al. also discloses that the composition contains at least one sweet taste improving agent selected from carbohydrates (0081], [0082]) and it includes maltotriose ([0083]). It is also to be noted that as claim 35 recites “unpleasant taste of rebaudioside A’ it is interpreted as because Prakash et al. has rebaudioside A in the composition, it will have its own unpleasant taste property also.

21. 	Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. 2007/0128311 and in view of Fukuda et al. US 2010/0209585 and
Vehring et al. US 2005/0003004 as applied to claim 1 and further in view of Prakash et al. US 2011/0160311 (hereinafter Prakash et al. ‘311).

22.	 Regarding claim 16, claim 16, is interpreted as the amount of tri-saccharide /tetrasaccharide to be used can be in an amount which will attribute unpleasant taste masking effect but will not additionally attribute its own sweetness taste if it is “below its taste threshold concentration” in the composition as claimed in claim 16.

23.	Regarding claim 17, claim 17, is interpreted as at least one of the tri- /tetrasaccharide amount to be used in an amount which will attribute sweetening activity as a sweetener and therefore, need to be “at or above its taste threshold concentration” in the composition as claimed in claim 17.
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).
Prakash et al. ‘311 discloses that the sweetness detection threshold value is specific for specific sugar and generally less than 1000 ppm ([0026]) and e.g. sweetness threshold value for sucrose is 0.5% ([0027]) and the concentration greater than sweetness threshold value if used 0.01 to 99% by weight ([0056]) sweeteners which includes tri-saccharide maltotriose in the list ([(0045]).
It is also to be noted that the ‘taste threshold concentration” is the concentration that depends on the type of saccharide, individual is administered etc. as evidenced by applicants own disclosure in the specification ([0095], [0174], [0177], [0178)]).
Therefore, it is understood that disclosure by Prakash et al. ([0882], [0026], [0027], [0056]) will contribute the the teaching by which one of ordinary skill in the art
would optimize the concentration of melezitose at or below its taste threshold concentration as claimed in claim 16 and also at or above its taste threshold concentration of claim 17.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Prakash et al. ‘311 to get guideline to optimize the concentration above threshold value in order to have desired sweetening activity of the composition.
(Additionally), Prakash et al.’311 also discloses that the threshold value depends on (i) person testing the taste and (ii) type of saccharide used ([0027)).
Therefore, it is considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetener in Prakash et al. in view of Fukuda et al. and in view of Vehring et al.to amounts, including that presently claimed, in order to obtain the desired effect e.g. below its taste threshold concentration in order to have desired taste or above its taste threshold concentration in order to have desired degree of sweet taste etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Pertinent prior art
24. 	Berkland et al. US 20130149383.
Berkland et al. US 20130149383 who discloses that melezitose has the property to mask the taste of the active ingredient ([0028]). Therefore, it can include to mask any taste including bitter taste also. However, examiner used another prior art by Vehring et al. who specifically discloses mask the bitter taste.

Response to arguments
25.	Applicants argued primarily that Vehring et al. discloses throughout the disclosure that the active ingredient is “water insoluble” (in Vehring et al. [0007]- [0009]) and amended claim 1 recites “edible ingredient is water soluble”, therefore, the amendment overcomes the rejections of record.
Applicants also continued allegations that Prakash et al. ‘2011 does not cure the deficiency of other secondary prior arts and also does not cure the deficiency of primary prior art by Prakash et al. ‘2007. 
In response, it is to be noted that and as mentioned in the last office action that this suppression of bitter taste property of Melezitose is its own property and as because the disclosed combined prior art teaches melezitose in the composition, therefore, the disclosed structure of Melezitose is identical to the claimed structure of claimed Melezitose and therefore, will have identical property of having bitter taste suppressing property.
Therefore, even without Vehring et al. the rejection can be maintained to address amended claim 1 because it is not specific and no prior art excludes that Melezitose is specific to suppress bitter taste of water soluble ingredient and not water insoluble ingredient. 
Regarding Vehring et al., as mentioned in the last office action and agreed by the applicants that (i) Vehring et al. discloses that Melezitose has the bitter taste masking effect ([0046]) (ii) if we interpret Vehring et al., Vehring et al. overcomes the hurdles of “difficulty in delivery high concentration of water insoluble active ingredient ([0004]) by making formulation having “oral dissolving tablet” ([0007]) preparation and it can be achieved even if the active ingredient is water insoluble by making aerodynamic small particles in dispersed form ([0011]) by which the “Oral dissolving property is achieved.
Therefore, the disclosure of “water insoluble active ingredient” as disclosed by Vehring et al. does not teach away due to the amendment of claim 1 having claim limitation of “edible ingredient is water soluble”. It is also to be noted that Vehring et al. also discloses that “wherein the excipient is more soluble than active ingredient” ([0010]) which can be interpreted as active agent can have ‘partial solubility’. Examiner discussed  this detail explanation as discussed above in detail. Although, in this instance, in a simple way, Vehring makes less/partial soluble active ingredient into more dispersed fine particulate containing composition which is effective to be “orally dissolvable ([0007]), and in presence of Melezitose, the bitter taste of the composition is suppressed ([0046]). Nowhere, in Vehring et al., nor in any other prior art, it recites the effect of Melezitose depends on solubility and degree of solubility of the bitter substance. Rather the disclosed bitter taste masking property of Melezitose for the dispersed formulation which is dissolvable under mouth (i.e. mouth saliva, water) is considered as an implicit disclosure that melezitose definitely is effective to suppress bitter taste of water insoluble active ingredient when the formulation achieves “orally dissolvable property ([0007]) by making aerodynamic small particles in dispersed form ([0011]) which can have dispersed form in order to be orally dissolvable. Therefore, it is more to be considered as an implicit disclosure that Melezitose can suppress the unpleasany taste (e.g. bitter taste) of an edible ingredient if it is in dispersed form with very fine particles having the property to be orally dissolvable (i.e. soluble in mouth) and it would have been obvious that Melezitose would have the bitter taste masking effect for water soluble component also. Therefore, the rejection is maintained using identical combinations of prior arts of record. However, examiner addressed specifically how Melezitose will suppress the bitter taste of “the edible ingredient is water soluble” as claimed in the amended claim 1. 
The rejection is made as final. 

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799